Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AW

 

FIFTY-THIRD AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Fifty-third Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009 (CSG document no. 2298875),
as amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  The effective date of this Amendment is the date last signed below
(the Effective Date").  Further, upon execution of this Amendment by the
parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment.  Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

 

WHEREAS, Customer desires to receive and, CSG desires to provide its WFX
Scheduling and WFX Resource Allocation Manager functionality for (i) Customer’s
Connected Subscribers and (ii) any subscribers of Customer for which Customer
receives bill processing services from a third party billing processor (the
"Non-ACP Subscribers" and, for purposes of this Amendment, collectively with the
Connected Subscribers, the "Subscribers")..

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date:

 

1.  Customer desires to use and CSG agrees to provide CSG’s WFX Scheduling and
WFX Resource Allocation Manager to Subscribers in accordance with the terms of
this Amendment.  Therefore, Schedule B, “Products,” Exhibit B-1, "Additional
Product Information," of the Agreement is hereby amended by adding the following
paragraphs:

 

"H.  WFX Scheduling.  WFX Scheduling has the ability to consolidate and manage
all of Customer's scheduling information generated from CSG's Workforce Express®
("WFX") service and integrates the information with available appointment times
and scheduling of Customer's Subscriber-requested service calls using CSG's and
any other third party's integrated order management and/or billing system.

 

I.  WFX Resource Allocation Manager.  WFX Resource Allocation Manager provides
Customer with a capacity planning solution that has the ability to manage field
workforce resource availability for both scheduling and routing purposes and
integrates with WFX Scheduling to generate available appointment times based on
Customer's field resource scheduling capacity and delivers those appointment
times to WFX Scheduling.  WFX Resource Allocation Manager has the ability to
allocate Customer's field resource scheduling capacity based on Customer's
existing technician shift data within WFX and to facilitate Customer's
scheduling adjustments as necessary to meet Customer's field resource
operational demands (e.g., promotion campaigns, time to install and repaid,
regulatory) and other business factors."

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

2.   CSG and Customer agree that WFX Scheduling and WFX Resource Allocation
Manager shall be implemented in Customer's production environment based on
Customer's fulfillment centers (the "FCs"),  initially to one (1) Customer FC
(specified in the SOW (defined below) as the "Trial FC") for a period of ******
(**) **** (the "Trial Period") and, following successful completion of the Trial
FC, unless otherwise directed by Customer to CSG in writing (e-mail shall
suffice) to not proceed with further implementation of Subsequent FCs as such
FC's are specified in Attachment A to the SOW or the CTER environment (for
purposes of this amendment "Notice").

 

In the event that Customer provides Notice, as defined above, to CSG during the
Trial Period, WFX Scheduling and WFX Resource Allocation Manager will be removed
from the Trial FC (specified in the SOW) and WFX Scheduling and WFX Resource
Allocation Manager will no longer be available to Customer.

 

3.   As a result, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, a new Subsection C entitled "WFX Scheduling and WFX
Resource Allocation Manager" shall be added to Schedule F, “Fees,” CSG Licensed
Products, III. Workforce Management of the Agreement:  

 

CSG Licensed Products

III. Workforce Management

C. WFX Scheduling and WFX Resource Allocation Manager

Description of Item/Unit of Measure

Frequency

Fee

1.******* Service Fee (per **********) (Note 2) (Note 3) (Note 4) (Note 5)

*******

$******

2.Implementation Services (Note 1)

********

** ******

Note 1: The Trial FC implementation and rollout to Subsequent FCs of WFX
Scheduling and WFX Resource Allocation Manager shall be set forth in that
certain mutually agreed upon Statement of Work, "Implement WFX Scheduling and
WFX Resource Allocation Manager" (CSG document no. 2508099) (the "SOW"), which
such SOW shall include the FCs and identify Customer's related key market areas
("KMAs").  No separate implementation fees will be invoiced to Customer by CSG
for either the Trial FC or Subsequent FCs or the CTER environment
implementations specified in the SOW.

Note 2: The ******* Service Fee shall be determined based on the number of
*********** in the Trial FC on the Trial Completion Date (defined in the SOW),
in the case of the Trial FC implementation, and on the Subsequent FC
implementation date, in the case of the each Subsequent FC implementation,
********** by the per ********** ******* Service Fee.  By way of example, should
the number of Subscribers in the Trial FC for the Trial FC total *** *******
(*********) on the Trial Completion Date, the ******* Service Fee for the Trial
FC shall equal ********* * $****** = $******** for that *****.

Note 3: The number of ********* *********** in the FCs processed by CSG shall be
verified on a ******* basis by CSG's billing system reporting.  

Note 4: In the event of any processing of *********** which are not *********
*********** (for purposes of this Product “Non-ACP ***********”) in any FC
identified in the Agreement are not processed by CSG, the ******* Service Fee
for such Non-ACP *********** shall be verified on a ******* basis by Customer
based upon a billing system report from Customer’s third party billing biller(s)
to be delivered to CSG by Customer within ***** (*) ******** **** following the
**** *** of the previous processing *****.    

Note 5: The ******* Service Fee shall be subject to the annual adjustment to
fees, pursuant to Section 5.3 of the Agreement.

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title:  EVP, CAO & General Counsel

 

Name:  Michael Ciszek

 

Name:  Joseph T. Ruble

 

Date:  10/2/14

 

Date:  6 Oct 2014

 

 